Case 9:18-cv-80176-BB Document 138 Entered on FLSD Docket 04/09/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                   DR. CRAIG WRIGHT’S DISCOVERY MEMORANDUM1
         Ira Kleiman’s deposition testimony from yesterday establishes that (1) plaintiffs have no

  evidence to support their claims, and (2) plaintiffs’ campaign of world-wide discovery is nothing

  more than fishing expedition conducted in the hope of finding something to support their claims.

  Ira’s sworn testimony is that he does not have (and has never had) evidence—in the form of

  documents, testimony, or otherwise—to support his claims. Question after question, Ira affirmed

  that he has no personal knowledge or evidence to support key allegations in his complaint,

  including whether Dave ever had a “substantial amount of bitcoin” or whether Dr. Wright ever

  stole anything from Dave. Ira did, however, acknowledge that—if Dave did have a substantial




  1
    Dr. Wright understands that the Court has ordered that the parties must submit a joint discovery
  memorandum 48 hours in advance of the discovery hearing that is scheduled for April 11 at 3:00
  p.m. Because the issues that Dr. Wright raises in this memorandum stem from Ira Kleiman’s
  deposition, which was conducted yesterday, Counsel for Dr. Wright was only able to provide his
  portion of the joint submission to counsel for plaintiffs this afternoon. As of this filing, we have
  (understandably) not received a response from counsel for plaintiffs. We also have not received
  from plaintiffs their portion of the joint submission that raises any issues that they may have. Dr.
  Wright, therefore, requests that the Court allow that he submit his memorandum separate from
  any submission that plaintiffs may have.
Case 9:18-cv-80176-BB Document 138 Entered on FLSD Docket 04/09/2019 Page 2 of 4



  amount of bitcoin—he may have thrown it away, having discarded Dave’s work papers and his

  hard drive that was found near him after his death. 2

          No plaintiff should be permitted to file a lawsuit alleging claims of “theft” without having

  any evidentiary support of that claim. See, e.g., Worldwide Primates, Inc. v. McGreal, 87 F.3d

  1252, 1254 (11th Cir. 1996) (“We have previously stated that ‘Rule 11 stresses the need for some

  prefiling inquiry.’”) (citing Mike Ousley Prod., Inc. v. WJBF–TV, 952 F.2d 380, 382 (11th Cir.

  1992)). Nor should a plaintiff be permitted to use unsubstantiated claims of “theft” as means to

  conduct seemingly endless discovery in the hope of finding something to support their claim.

  U.S. v. 2121 Celeste Rd. SW, Albuquerque, N.M., 307 F.R.D. 572, 582 (D.N.M. 2015) (“A

  district court is not, however, ‘required to permit plaintiff to engage in a ‘fishing expedition’ in

  the hope of supporting his claim.’”) (citing McGee v. Hayes, 43 Fed. Appx. 214, 217 (10th Cir.

  2002)); Tottenham v. Trans World Gaming Corp., 2002 WL 1967023, at *2 (S.D.N.Y.2002)

  (“Discovery, however, is not intended to be a fishing expedition, but rather is meant to allow the

  parties to flesh out allegations for which they initially have at least a modicum of objective

  support.”) (emphasis added).

          In addition to not having any evidence to support his claims, Ira’s testimony also

  establishes that plaintiffs’ “justifications” for their ongoing delay in producing relevant discovery

  are outright false.

          First, plaintiffs have represented to the Court that they have delayed their production of

  Dave’s documents because there was a “massive” universe of documents from Dave. However,




  2
    Ira also disclosed to us (for the first time) that he is currently seeking a permanent injunction
  against Paige and Conrad for the return of Dave’s bitcoin wallets. Ira’s basis for this claim
  against Paige and Conrad is only that they were Dave’s business partners and friends and that
  they may have had access to Dave’s alleged bitcoin. Sound familiar?
                                                    2
Case 9:18-cv-80176-BB Document 138 Entered on FLSD Docket 04/09/2019 Page 3 of 4



  there is no massive universe of documents from Dave. In fact, Ira has no documents from Dave.

  Instead, he only has documents from Patrick Paige and Carter Conrad—Dave’s former business

  partners—who purportedly have limited access to one of Dave’s email accounts, which contains

  documents relevant to Dave’s work as a computer-forensic expert. Ira has nothing else, which

  explains why we have yet to receive a single relevant document from Dave that is relevant to

  plaintiffs’ claims and also explains why plaintiffs have been producing troves of junk and spam

  mail.

          Second, the Court may recall that at our first discovery conference, plaintiffs objected to

  producing documents from Dave’s devices because Ira is now using those devices for his

  personal use, storing personal photographs of his family and commercial video and music files

  on Dave’s devices. Putting aside the absurdity of that objection given the importance of the

  evidence and the nature of plaintiffs’ claims, Ira admitted in his deposition that he is not storing

  photographs or commercial videos and music on these devices. This testimony exposes that yet

  another one of plaintiffs’ “justifications” for slow walking their production of Dave’s documents

  is nothing more than a smokescreen.

          Given the circumstances and Ira’s testimony, discovery should be coming to a near close,

  and significantly narrowed, paving the way for dispositive motions. To that end, Dr. Wright

  requests that with regard to outstanding discovery (including plaintiffs’ second request for

  production, numbers 36-37, 40-41, and 45), Dr. Wright should not be compelled to produce

  documents beyond what he has already agreed to produce, i.e., documents related to Dave

  Kleiman (and trust in which he was a trustee or beneficiary), W&K, Coin-Exch, and Louis and

  Ira Kleiman. D.E. 114-1 at 23-28, 30-32. Beyond that, discovery is disproportionate to the needs

  of the case and would be tantamount to a fishing expedition.



                                                    3
Case 9:18-cv-80176-BB Document 138 Entered on FLSD Docket 04/09/2019 Page 4 of 4



         Additionally, Dr. Wright requests that the Court compel Ira to answer at least three of

  many questions that he was instructed not to answer at his deposition. Those questions are: (1)

  what was plaintiff W&K Info Defense Research LLC’s business purpose when Ira reinstated the

  company; and (2) whether plaintiffs have assigned all or any portion of their claim to any third-

  parties, and to whom and on what terms. Dr. Wright submits that these questions should be

  answered because they are essential to determining issues of subject-matter jurisdiction and

  whether this action is being prosecuted by the real party in interest under Rule 17.

                                                       Respectfully submitted,

                                                       RIVERO MESTRE LLP
                                                       Attorneys for Dr. Craig Wright
                                                       2525 Ponce de Leon Boulevard, Suite 1000
                                                       Miami, Florida 33134
                                                       Telephone: (305) 445-2500
                                                       Fax: (305) 445-2505
                                                       Email: arivero@riveromestre.com
                                                       Email: jmestre@riveromestre.com
                                                       Email: arolnick@riveromestre.com
                                                       Email: receptionist@riveromestre.com

                                                       By: s/ Andres Rivero
                                                       ANDRES RIVERO
                                                       Florida Bar No. 613819
                                                       ALAN H. ROLNICK
                                                       Florida Bar No. 715085
                                                       AMANDA MCGOVERN
                                                       Florida Bar No. 964263
                                                       BRYAN L. PASCHAL
                                                       Florida Bar No. 091576


                                   CERTIFICATE OF SERVICE

         I certify that on April 9, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                                     _ /s/Andres Rivero
                                                                        ANDRES RIVERO




                                                   4
